Case 2:14-cv-01374 Document 1293 Filed 05/20/20 Page 1 of 4 PagelD #: 40150

IN THE UNITED STATES DISTRICT COURT | j mo
SOUTHERN DISTRICT OF WEST VIRGINIA |
At CHARLESTON ; 7 MAY 20 OO |
a
ROBERT PEREZ, ca
Plaintiff,
V. Civil Action No, 2:16-1606

WEST VIRGINIA -AMERICAN WATER COMPANY,
AMERICAN WATER COMPANY , and EASTMAN
CHEMICAL COMPANY ,

Defendants ,
CONSOLIDATED WITH
Civil Action No. 2:14-1374
GOOD etal,
Plaintiffs , ”

AMERICAN WATER WORKS COMPANY , INC. et al,

Defendants .

Pro Se’ BRIEF IN SUPPORT OF MOTION FOR RECONSIDERATION and Motion

To set Aside the Dismisal, and Restore Complaint To its original position. end A Aetyo “~Y

 

——

This Motio Motion ‘shall be be based t upon this Notice The ‘Attached Memorandum and all pleadings
On file in plaintiffs case ,and Filings with the settlement administrator of record , including this adversary
proceeding in opposition to the complaint of Civil Action No.2:16-1606 being dismissed.To REVIEW the
Courts Dismissal that was clearly erroneous based upon the defective Document from John Jenkins . and
contrary to law.fhis is a Timely objection to ruling and therefore in accordance with law review is
required.

The Court received an email from Smith ,Cochran and Hicks , the Settlement
Administrator . However the instant document failed to properly advise this Honorable Court that ,Civil
Action No. 2:16-1606 Although consolidated presented unresolved issues as The issues presented in
the original Complaint are and remain outside of the class action settlement parameters. As the date of

 
-

Case 2:14-cv-01374 Document 1293 Filed 05/20/20 Page 2 of 4 PagelD #: 40151

the losses , damages and inconveniences ,Do not fall within the intent of the Scope of the class action
Settlement for Relief. The Document Did Not Clarify that The Settlement Administrator Could Not

provide Relief for Suffered losses claimed In regards to claim no 2:16-1606.As The Settlement Terms
aaden~ “ty Ses BrSNCP oyet Ef ¢ a Sele? sor 7 &

eg : , e Z ) ag - 4 7 CALC P > "eS Fil ay fra TIO “N
SAE, Oecd (alte Uasened ttl Sa ge

{,. 4
f Ase) é - a lel
= 7 f Qa Uo Lcy

ee

CoolilaPrs- |
Provide}No Remedy.That car/even be liberally considered for the eliments of the unresolved matter

> ALi 2 _ to of & 7 4A tpt o Jy A
pUWk f=. C7 104 Vy / Ag &égyet re @, ov 2 OST>>Ts t ¢ TED F G ¢ ONSO/ IAA ® ft

ct >

SSSI VALEHR YIN Cid ofiert— feof HS, ; ==
Robert Perez filed a MOTION FOR RECONSIDERATION and Motion To Alter or Amend Consistant

with Rule 59 (e), and under FCRP 59(e) ina Simple Showing of sufficient facts and evidence Relied Upon

To Support the Grounds that a Miscarrage of Justice will result if claim No .2;16-1606 is not reinstated to

original position , and claims that dismissal was manifestly unjust ,as extreme prejudice existed after
s/h

f~

et

consolidation of his case no. 2:16-1606 with case no. 2:14-1374, 746) ab S¥vdezE Sy sticc

Bn Setey
By order entered July 31,2017 The above Styled Perez case was Consolidated with the above styled
Good case . As prescribed in that order , Upon consolidation , Plaintiff may participate in the Pending
class action Settlement AS IT WAS PENDING “ Ephasis Added....However When Robert Perez Became a
Party to the Good Action . The Court failed To Copy Perez and his Notices were sent to an Attorney in
the class action that did not represent Robert Perez. Robert Perez was prejudiced as a party to the
complaint by not being able to attend Hearings or voicing concerns of unresolved matters ,pertaining to
the settlement terms and therefore was further prevented by the court in even objecting to the terms of
the settlement as a prejudiced PARTY in the matter.We was even moreso prejudiced because he
Represented Himself.and was not even Permitted by COURT STAFF TO ATTEND HEARINGS DUE TO
OVERCROWDING AT THE COURT HOUSE. And YET HE WAS DEAMED A CONSOLIDATED PARTY....;
That was Prevented by the court from taking part in proceedings that he should have been LEGALY
ENTITLED TO ATTEND..... BECAUSE HIS NOTICES Where SENT TO others in error and even the court staff
errored by stating that His attorney was present at the hearing for him , Robert Perez was Representing
himself , but barred from taking place in proceedings as a result.A party to the Complaint that would
never get the chance to have his consolidated case and losses included within the scope of the class
action settlement .  Fictotetc: Gq isfrice ) oS cede. Ae, 3) 1Y —] 37Y
WAS  MANMIFESTED 2206 “As EV (det? ose «

Then it wasn’t until attorney Baily Advised Perez of the courts Noticing errors and that he only had
a few days to submit a claim to the settlement administrator -Robert Perez Having been prejudiced
,instead of proclaiming a mistrial , advised the settlement administrator of the errors , and iniated
claims knowing that the settlement administrator could not even liberally consider any relief for the
Eliments of his case 2;16-1606 or remedy any portion of that consolidated case due to perez having
been prejudiced after consolidation as stated above...
He asked the Settlement Administrator to Respectfully Keep his claim in tact ,For reference and gave
authority for the settlement administrator to Change his claim that fell outside of the settlement Scope

A v2

ot Ferree crpinnd bomeypleint Je the CL1IS

AP

off ¢

f

that was pending prior to the Courts instant order dated April,7" 2020 to Dismiss and close the case. Lf ud

nef o> 9

Z
Case 2:14-cv-01374 Document 1293 Filed 05/20/20 Page 3 of 4 PagelD #: 40152

to a simple individual review ,so that he can demonstrate to this honorable court that no relief was
available in the class action in regards to his civil action 2:16-1606.

ue Cotsrele of The Seeye a The Cfass G@) Claint

Perez Filed a pro se Claim originally with the U.S> District Court because the water lines were not
properly maintained by the water company and only patched not replaced lines were further damaged
in improper flushings due to the Eastmans chemical leak ,the chemical, the exposure ,the harmful
effects ,etc. That carried out On the date of perez(s ) Claim , losses .Date. that resulted in no water ,and
no water availability to extinguish his house fire , if not for the chemical contamination leakage from
Eastman into the water ,the contamination exposure sand if not for the water companies failure to
__Properly maintain water lines es that had a history ory of being patched instead of replaced , failing to to_

“replace i instead of patch , that were defective and had a a history of being defective , the fire department
or even just myself would ‘have k had water to save my home and screen preEre., as | should not have
suffered damages or losses to the extent that | did due to Eastman and the water company as outlined
above. If Eastman Wanted to resolve my issues of my complaint they and the water c company would
have done so within the scope of their position in the class Action . They Failed , So the Unresolved
Issues Should be litigated .and with this being said instead of Dismissal A Summary Judgement should
Be rendered in this case and Relief provided To Robert Perez. Instead of an Instant Dismissal of the
Action .Robert Perez is entitled to this Consideration and Motions for Review ,Reversal ,and Summary
Judgement Entitled as His Complaint of knowledge To both The water Company and Eastman Remained

Unresolved ,because they wanted Perez To Remain Aggrieved. Knowing that the Class Action Provided

 

moe

and o VU sted Fret hoy Ley hel actions Scope. Mr perez’s claim could have been remedied in the

class action , if not for his net being prejudiced by the Court as a Party after consolidation .As he was
prevented in having any say so in the matter and prevented from hearings ,etc. Therefore No Remedy
Could even be liberally considered on The Class in respect to Perez Claims and He Remained Prejudiced.

end OVETED @ “ S Sf Fret) & Lic! ~?¢/ AL 4 Prey odie Fe:
Therefore with this being said and demonstrated Robert Perez Was not even liberally Considered as a
Party To the Class Action , Even after Consolidation .As he was prejudiced by the court from taking part
in proceedings and this CONSTITUTES A MISTRIAL .Of the class action Settlement Itself . However Perez
did not want to raise this issue and only desires to point out the Injustices for Reconsideration Purposes
to have his original complaint restored as proper.

no Remedy For Relief i ief in regards to to Substance Matter of The Perez Complaint That ow z-f
OKEU id be fL¢ tect That /fe Pees us “fe: pe € Fu rye
rrpection ly Ce, vdlved Se (Cad ELT LS Qu A.DA Ps osehty,~

ty ,
Case 2:14-cv-01374 Document 1293 Filed 05/20/20 Page 4 of 4 PagelD #: 40153

It should be noted that the claim Administration of the class action did Separate
perez(s) out of scope claims and changebtftelin’to the standard individual claim and Medical Claim

Therefore He was never Compensated for damages Voiced in his original complaint ,2:16-1606

That he should be able to pursue. As even The settlement Class Counsel has even submitted or initiated
other class actions against the water company . As proper. The€fore Robert Perez Motions for a final
opinion in the matter in review. As he remains aggrieved.And prays for a resolution in the matter being
finalized. FA eak Yo J For weer Kee CorS\Leve A a4 :

 

Respectfully Submitted by In Pro Se’by Robert M. Perez
P.O BOX 172

ASHLAND KY 41105

Se¢-S/¢- O76 /

a Ko - CC HL00 Clw. LV aSsa\
service, To; Til Meqatyre Perko vp FC eee SHO & — “ he o Sse!
ake a} C pd4 ssve iA 6 a eX Je S&S > Ko fos LIU QS | aie ‘
To the Defendants By regular U,.S . Mail postage prepaid.on 5-16-2020 Crew Je& / Fol C4A fare
Face rh AJas5Te.

AZ , Mele la [rt AMG ehcede a
Lows L ‘CD 99 ea ee "tbe QSO

Robert Perez
Piorbbic fea wW% tS8e j

Kafetesce. 2 ddl. De@€er Greece?
Se Vbeent Maat sfer Say Oxfirve

ete! KoSes0 ~ fete a _ Aw talk, fleyl Ty /

Ties & AZ FE A ON? Act Clé (nt Le re 9 ve va at JF
Fol &thets Sioa Ofer yh eal SMNeeFaS ' Faget BC.
Like Aystetedll S pil So Same gi Bia Cope
- 78 Cag alle ot Gece wd 2 Z | Su e7 ese CLecl .
Comy le tT 0 Asecarxy- the Be fedtontS aad othe

eiJjoa z 5 [a “ ¢ ACL Aotaded ha CodAStlo (a3 9
fy Wy; f VETER : gn Ff @S ef Conese ody aa PV/ Os ab dural Se

 

 
